Citation Nr: 1708828	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  08-25 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for duodenal ulcer disease, from prior to March 7, 2007.

2.  Entitlement to a rating higher than 30 percent for chronic hiatal hernia with duodenal ulcer disease, from March 7, 2007.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from January 1958 to May 1962 and in the U.S. Army from December 1968 to June 1979.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran and his wife testified at a Board videoconference hearing at the RO in March 2012, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

These matters were most recently remanded in July 2016 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2016, the Board directed the RO to schedule the Veteran for a VA examination to determine the current severity of his service-connected disabilities.  Review of the record reveals conflicting evidence as to whether or not the examination was scheduled, and if so whether or not, the Veteran canceled his examination. 

Specifically, a December 2016 Supplement Statement of the Case (SSOC) indicates the Veteran cancelled an October 2016 VA examination for unknown reasons.  The SSOC noted the RO was informed of the cancellation by the Central Alabama VAMC.  The "notes" section of the Veteran's Benefits Management System (VBMS) indicates his cancellation request is incorporated within CAPRI records.  Finally, another "note" indicates the Veteran called the RO in December 2016 and cancelled a second VA examination.

However, the Veteran, by way of his representative, specifically denies cancelling any VA examination.  See February 2017 Informal Hearing Presentation.  The CAPRI records cited by the RO as support for his cancellation are not in evidence.  Correspondingly, the record does not include a VA Form 119 (report of contact) which would formally memorialize the Veteran contacting the RO to cancel any examination.  Moreover, beyond the notes section in VBMS, there is no evidence of the Veteran being scheduled for, or informed of, any VA examinations regarding his current claims.  Thusly, citing Stegall v. West, 11 Vet. App. 268, 271 (1998), the Veteran argued that the RO had failed to comply with the Board's prior Remand order, and that a remand was necessary to schedule the Veteran for an examination.

The Board agrees.  Good cause to remand this matter in order to afford the Veteran a new VA examination has been provided.  38 C.F.R. § 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate all outstanding VA treatment medical records with the claims file.

2. Schedule a VA compensation examination to reassess the severity of the Veteran's gastrointestinal disabilities. 

The RO must contact the facilitating hospital and document that notice of the scheduled VA examination has been sent to the Veteran.  All contact with the Veteran regarding the scheduling or cancellation of VA examinations must be documented in the claims file.

Once scheduled, all necessary testing and evaluation should be performed.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent history of this disability. 

The examiner is to conduct all tests deemed necessary (e.g., gastroscopy, an upper gastrointestinal x-ray series (UGI), an esophagogastroduodenoscopy (EGD)) to evaluate the Veteran's condition.  If such tests are not deemed necessary the examiner should provide a basis for that determination.

Thereafter the examiner must address the following:

a) The examiner should specify whether the Veteran's ulcer and hernia conditions and associated symptomology has resolved.

b) The examiner should also measure and record the frequency and severity of any symptomatology associated with his disability, including (but, not limited to) pain, vomiting, weight loss, hematemesis, melena and anemia.  Specifically consider the frequency and nature of incapacitating episodes, if any, due to his service-connected gastrointestinal disabilities, as well as the impact of such incapacitation on the overall severity of his gastrointestinal disabilities.  The examiner must specifically address the Veteran and his wife's Board hearing testimony regarding incapacitating episodes.
c) The examiner must address the significance, if any, of the surgical effects of the Veteran's vagotomy and pyloroplasty.  In doing so, the examiner must address treatment medical records continued notations of diagnosed dumping syndrome/ post-vagotomy syndrome.  See VAMC Montgomery, Division of Gastroenterology/Hepatology treatment, Medical Center Enterprise treatment medical records.  If such conditions have resolved the examiner must indicate a rationale for this finding.
A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Then readjudicate the claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


